Ci-aek, J.,
dissenting. I concur with the concurring opinion of the Chief Justice that “it does not seem to me that the conclusion arrived at (in the opinion of the Court) is the logical result of the reasoning employed in the opinion.” Indeed, it seems to my mind to lead irresistibly to the opposite result. If, as Bynum, J., says in Bank v. Green, 78 N. C., 247 (which is twice cited with approval by the Court in this case), the homestead is “a determinable exemption from the payment of the homesteader’s debts in respect to the particular property allotted to him,” it necessarily follows that when Blaney Joyner conveyed all his realty, “subject to and reserving his homestead rights therein,” the grantee took all, subject to that “determinable exemption,” and upon the determination of his exemption by his death (leaving no minor children), there was nothing left to pass to his heirs at law.
The “reversion,” or, more accurately speaking’, “the land covered by the homestead subject to the determinable exemption,” was liable to sale subject- to such determinable exemption, till an act was passed to prevent it, and that such land is liable to be subjected, the sale being merely-postponed till the determination of the homestead, is evidenced by the fact that a docketed judgment becomes a lien thereon, and the statute of limitations is suspended as to- such lien. The law forbids the sale under execution of such “reversion,” i. e., the land subject to the determinable exemption, not because it is not property of the debtor, but because, at a forced sale thereof, subject to an exemption of uncertain duration, the property would bring a song, and would either be bought in for the homesteader, or more probably, as was the practical experi-*347enee, by speculators. Hence, tbe statute was passed suspending sale under execution till tbe falling in of tbe “determinable exemption,” but preserving in force tbe lien of judgments tbereon unimpaired by any statute of limitation. There is no sucb evil to be guarded against by legislation, wben tbe owner makes a voluntary sale, and there is no reason to restrict bis jus disponendi. Tbe reversion (so called) being tbe debtor’s property, and something apart from bis “determinable exemption,” on wbieb last there could be no judgment lien, any owner thereof when, as in this, case, no judgment bad been docketed, could sell it, and there is no statute to prevent a sale or conveyance thereof by him.
That the land allotted is something separate and apart from the “determinable exemption,” is evidenced by the further fact that if it increases in value, the excess may be valued and sold under an execution. Clark’s Code (3d Ed.), Sec. 504a. If it is separate and apart, a conveyance of all the realty, “reserving only the homestead rights,” which is held to be “a determinable exemption,” conveys the land subject to sucb determinable exemption.
Wben, therefore, Blaney Joyner conveyed bis realty, “subject to bis homestead rights,” the grantee took it all, subject only to tbe “determinable exemption” upon that part thereof which should be allotted as his homestead. At the determination of that exemption, which is all that Blaney Joyner reserved, there was nothing to go to his heirs at law. The very fact that the homestead is “not an estate but a determinable exemption ” settles that. Only an. estate could devolve upon his heirs at law. His “determinable exemption ” which is all he reserved, determined at his death.
Indeed, this point has been often before the Court, and has been settled against the plaintiffs by our repeated decisions that a conveyance of land “subject to the homestead right” of the grantor is valid, and conveys not only the excess, but *348also the reversion of the homestead. The facts in Jenkins v. Bobbitt, 77 N. C., 385, presented a stronger case for the plaintiff’s contention, in that there the homestead had been actually set. apart by metes and bounds before the conveyance, yet Pearson, C. J., says: “Was a conveyance of the land, subject to the homestead, valid to pass the reversion ? His Honor ruled that it was invalid for want of assent of the wife of the defendant. The wife has no- estate, interest or concern in the reversion. It does not take effect in possession until after the termination of the homestead estate. So we are at a loss to see on what ground the assent of the wife should be necessary in order to: give validity to¡ the deed of the husband, by which he conveys his estate in reversion.” By “estate in reversion,” he indicates merely the “allotted land,” subject to the determinable exemption. The word “reversion” is used merely for lack of a better, and because the land, when freed from, the determinable exemption, resembles an “estate by reversion,” and not because it is such. The idea being clear, the use of a technically inaccurate expression (for lack of a better) should not cause confusion. Then, after adverting to the statute which prevents a sale of such “reversion of the homestead” under execution, and the lack of necessity for such statute, if the wife could prevent such sale by her veto:, and that the Court in Hinsdale v. Williams, 75 N. C., 430, had extended the operation of the act to forbid sales of the reversion by administrators to pay debts, Pearson, G. J., further says: “But a sale by the owner of a homestead of his estate in reversion stands as at common law, and the owner has full power to sell it.” This case has never been overruled or questioned, and we find in the annotated reprint of that volume (77 N. C.) that it has been cited with approved in Murphy v. McNeill, 82 N. C., 221; Castlebury v. Maynard, 95 N. C., 281; Jones v. Britton, 102 N. C., 166; 4 L. R. A., 178; Hughes v. Hodges, 102 N. C., 236-262; *349Vanstory v. Thornton, 112 N. C., 196; 34 Am. St. Rep., 483; Thomas v. Fulford, 117 N. C., 667, and Williams v. Scott, 122 N. C., 545.
In Thomas v. Fulford, 117 N. C., at pages 678, 684, 688, the majority of the Court held, in seriatim opinions, that a conveyance “subject to homestead right” was valid, and carried the entire estate of the grantor, including the reversion of the homestead, and subject only to the homestead right (which right only exempts the homestead from sale during the life of the grantor and till his youngest child became of age), laid off or to be laid off.
In Williams v. Scott, 122 N. C., 545 (the last case), this was reaffirmed by a unanimous Court, Montgomery, J., saying: “The laws of North Carolina prohibit a Sheriff from selling the reversionary interest in homestead lands under execution, but they do not prevent the homesteader himself from conveying it. Jenkins v. Bobbitt, 77 N. C., 385.”
As to dower rights, the conveyance of the husband of his realty without the joinder of his wife is valid, subject to her contingent right of dower. Scott v. Lane, 109 N. C., 154; Gatewood v. Tomlinson, 113 N. C., 312.
Tn my judgment, the Judge below ruled correctly. I can find no error in any respect.
Montgomery, J., concurs in the above dissenting opinion.